Citation Nr: 1505103	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran and his spouse testified at a May 2013 video conference hearing before the undersigned.  A transcript of the proceeding is of record.

The issues on appeal were previously before the Board in July 2014 when they were remanded for additional evidentiary development.  

This record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The issues of entitlement to service connection for a back and cervical spine disability were remanded by the Board in July 2014 to obtain a VA examination and opinion regarding the etiology of the claimed disabilities.  It was specifically noted that the undersigned had found the Veteran credible in testifying about an in-service accident wherein he was struck in the head and back by a piece of equipment on the rifle range.  The Board directed that a VA examiner review the Veteran's pertinent history and conduct a physical examination of the Veteran to determine the nature and etiology of all back and cervical spine disorders present during the period of the claims.  The Board further directed that the examiner must be informed that the Veteran should be presumed credible with regard to his report of an in-service injury he received when a piece of equipment fell on him while working on the rifle range.  

In response to the Board's remand instructions, VA examinations of the back and neck were conducted in September 2014.  Unfortunately, the Board finds the reports of the September 2014 VA examinations are not responsive to the Board's remand instructions.  The examiner opined that it was less likely than not that the diagnosed back and neck disabilities were etiologically linked to the Veteran's active duty service.  The rationale provided was that the service treatment records were silent as to injuries of the back and neck.  The examiner observed that the Veteran reported he was treated at Camp Pendleton hospital at the time of the injury but, if this was the case, the examiner found that there would be documentation of the head laceration, suturing, concussion, etc.  The examiner noted that there were no field entries and no significant documentation in private sector notes until a neck fusion in 1999.  Significantly, the examiner who conducted the September 2014 VA examination failed to presume credibility of the Veteran's reports of an in-service injury.  The failure to do so necessitates a remand to obtain another VA examination which is responsive to the Board's July 2014 remand instructions.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance.

The Veteran is claiming, in part, that service connection is warranted for psychiatric disability because it is secondary to his back and cervical spine disabilities.  Therefore, the back and cervical spine claims must be decided before the Board decides the psychiatric claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, all pertinent evidence of record must be made available to and reviewed by the examiner who conducted the July 2014 VA examinations of the Veteran's back and neck.  The examiner should be requested to prepare an addendum which addresses the following:

a).  The examiner must presume that it is true that the Veteran was struck in the head and sustained a glancing blow on the back by a piece of equipment while working on the rifle range.  Based on this presumption, the review of the Veteran's other pertinent history, and the prior examination results, the examiner must state an opinion with respect to each back and cervical spine disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.  The examiner should address the in-service injury and post-service complaints and medical evidence (or the lack thereof) and whether the reported symptomology is as likely as not consistent with trauma which could be productive of the back and neck symptomology present during the appeal.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

If the examiner who conducted the July 2014 VA examination is not available, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


